IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


INFINITY SELECT INSURANCE               : No. 37 EAL 2017
COMPANY,                                :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
TARRIE FLEMING, IVY SHELBY PATE,        :
STEVEN L. PATE AND DUAN WILLIAMS,       :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.